DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 13-16, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery et al. (7,651,528).  Montgomery et al. disclose, at least in figures 39A-47F and col. 21, line 17 to col.  22, line 57 and col. 23, lines 33-41; a precursor for a bone anchor (e.g., combination of 402 and 403, as shown in fig. 44A and 44B, or 46A and 46B) having a monolithic article comprising: a body portion (e.g., 402, as shown in fig. 44A or as shown in fig. 44B or 46B (See annotated fig. 44B and 46B below.))  comprising a first planar body surface, a second planar body surface which is parallel to the first planar body surface, and a peripheral body surface joining the first and second body surfaces; and two anchor arms (E.g., as shown in annotated fig. 44B or fig. 46B) which are separated by a slot and which extend away from the body portion, each of the anchor arms comprising (a) a first planar arm surface which is coplanar with the first planar body surface, (b) a second planar arm surface which is parallel to the first planar arm surface and parallel to the second planar body surface, (c) a peripheral inner arm surface which is adjacent the slot and which joins the first and second arm surfaces, and (d) a peripheral outer arm surface which is remote from the slot and which joins the first and second arm surfaces, wherein the peripheral outer arm surface is substantially straight and smooth (E.g., see annotated fig. 46B below.), wherein the monolithic article comprises a shape memory material (according to col. 23, lines 33-41), wherein the shape memory material comprises a nickel-titanium alloy (e.g., Nitinol), wherein the precursor comprises a slidable cinch bar (e.g., 403, as shown in fig. 40E and 44B) in an orifice (as shown in fig. 44A), wherein the precursor further comprises a slidable cinch bar  (e.g., 403, as shown in fig. 40E and 44B) in the orifice, and wherein the precursor comprises no more than two anchor arms (E.g., as shown in annotated fig. 44B), wherein the precursor comprises four anchor arms (e.g., as shown in fig. 46A and 46B (See annotated fig. 46B below.), wherein the precursor further comprises two additional anchor arms (See annotated fig. 46B) which extend away from the body portion, wherein the two additional anchor arms are separated by a slot, and wherein each of the two additional anchor arms comprise (a) a first planar arm surface which is coplanar with the first planar body surface, (b) a second planar arm surface which is parallel to the first planar arm surface and parallel to the second planar body surface, (c) a peripheral inner arm surface which is adjacent the slot and which joins the first and second arm surfaces, and (d) a peripheral outer arm surface which is remote from the slot and which joins the first and second arm surfaces; and wherein the two anchor arms comprise a first set of anchor arms, the precursor further comprising a second set of two additional anchor arms (See two sets of anchor arms in annotated fig. 46B.), wherein each anchor arm of the first set of anchor arms extends distally from the body and each anchor arm of the second set of anchor arms extends proximally from the body  (I.e., one set of arms is at the proximal end of the precursor, while another set is at the distal end—see the proximal and distal directions in annotated fig. 46B.).
Montgomery et al. also disclose a bone anchor (e.g., combination of 402 and 403, as shown in fig. 44A and 44B, or as shown in fig. 46A and 46B (See annotated fig. 44B and 46B below.)) having a monolithic article comprising: a body portion (e.g., 402, as shown in fig. 44A) comprising a first planar body surface, a second planar body surface which is parallel to the first planar body surface, and a peripheral body surface joining the first and second body surfaces; and two arms (e.g., as shown in fig. 44B) which are separated by a slot and which extend away from the body portion in opposite directions (See annotated fig. 44B or 46B, wherein each of the arms comprising (a) a first arm surface, (b) a second arm surface which is parallel  to the first arm surface, (c) a peripheral inner arm surface which is adjacent the slot and which joins the first and second arm surfaces, and (d) a peripheral outer arm surface which is remote from the slot and which joins the first and second arm surfaces, wherein the monolithic article comprises a shape memory material (according to col. 23, lines 33-41), wherein the shape memory material comprises a nickel-titanium alloy (e.g., Nitinol), wherein the bone anchor further comprises a slidable cinch bar (e.g., 403, as shown in fig. 40E and 44B) in an orifice (as shown in fig. 44A) and no more than two anchor arms (e.g., as shown in fig. 44B),  wherein the body portion comprises an orifice configured to pass a suture therethrough, and wherein the two anchor arms comprise a first set of anchor arms, the bone anchor further comprising a second set of two additional anchor arms, wherein each anchor arm of the first set of anchor arms extends distally from the body and each anchor arm of the second set of anchor arms extends proximally from the body (I.e., one set of arms is at the proximal end of the precursor, while another set is at the distal end—see the proximal and distal directions in annotated fig. 46B.).


    PNG
    media_image1.png
    315
    335
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    417
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (7,651,528) in view of Peyrot et al. (8,394,097). Montgomery et al. disclose the invention substantially as claimed.  However, Montgomery et al. do not explicitly disclose that the shape memory material comprises a nickel titanium alloy containing about 55-56% by weight of nickel, or that the shape memory material comprises a nickel titanium alloy containing about 44-45% by weight of titanium.  Peyrot et al. teach, in col. 3, lines 30-39 and col. 6 lines 29-32; a precursor formed of shape memory material that comprises a nickel titanium alloy containing about 55-56% by weight of nickel or about 44-45% by weight of titanium.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Peyrot al., to modify the precursor of Montgomery et al., so that it comprises a nickel titanium alloy containing about 55-56% by weight of nickel or about 44-45% by weight of titanium.  Such a modification would allow the precursor to have good mechanical strength and a wide range of elasticity for changing its shape.

Allowable Subject Matter
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a method of delivering a bone anchor with a delivery device comprising, inter alia: obtaining a bone anchor having a body portion comprising a first planar body surface, a second planar body surface which is parallel to the first planar body surface, and a peripheral body surface joining the first and second body surfaces and at least two shape memory cooled arms which are separated by a slot and which extend away from the body portion in opposite directions, each of the arms comprising (a) a first arm surface, (b) a second arm surface which is parallel to the first arm surface, (c) a peripheral inner arm surface which is adjacent the slot and which joins the first and second arm surfaces, and (d) a peripheral outer arm surface which is remote from the slot and which joins the first and second arm surfaces; moving the cooled anchor arms of the bone anchor towards a substantially parallel configuration;  and inserting the anchor arms with the substantially parallel configuration into the hollow end section of a bone anchor delivery device; wherein the method further includes engaging a pusher of the delivery device with the bone anchor slot; and pushing, with the pusher, the bone anchor out of the distal end of the delivery device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-10, 11-16, and 32-34 have been considered but are moot in view of new and restated grounds of rejection.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771